       Case 5:20-cv-00044-JD Document 1-5 Filed 01/13/20 Page 1 of 6

                                                                              )9      702-62

1OPIIPPP
                THE DISTRICT COURT OF OKLAHOMAIMPINRIVIS        IC
                                                 OKLAHO MA COUNTY
                         STATE OF OKLAHOMA
                                                                       DEC 1 7 2019
  1. ROBBIN GRIFFIN,                         )
                                             )                      RICK WARREN
             Plaintiff,                                                    CLERK
                                                                     COURT CL
                                             )
  v.                                         )       Case NQ.

  1. THE SALVATION ARMY d/b/a
                                              :C.i
                                              )
                                                     -2019- /U26
       AR & OK DIVISIONAL HQ TSA              )      JURY TRIAL DEMANDED
                                              )      ATTORNEY LIEN CLAIMED
             Defendant.                       )
                                     PETITION

       COMES NOW THE PLAINTIFF,Robbin Griffin, and pleads as follows:

                                      PARTIES

  1.   The Plaintiff is Robbin Griffin, an adult female resident of Oklahoma County,

       Oklahoma.

  2.   The Defendant is The Salvation Army d/b/a AR & OK Divisional HQ-TSA, a

       foreign entity doing business in Oklahoma County, Oklahoma.

                                       VENUE

  3.   Ms. Griffin's claims are for gender discrimination, including gender plus age, in

       violation of Title VII of the Civil Rights Act of 1964; and age discrimination in

       violation ofthe Age Discrimination in Employment Act.

  4.    Most of the conduct giving rise to this litigation occurred in Oklahoma County,

        Oklahoma, such that venue is proper in Oklahoma County, Oklahoma.
       Case 5:20-cv-00044-JD Document 1-5 Filed 01/13/20 Page 2 of 6




                              STATEMENT OF FACTS

5.     The Defendant employed at least twenty employees for at least twenty weeks ofthe

       current or proceeding year, such that it is an employer subject to Title VII and the

       OADA.

6.     Ms. Griffin was employed by the Defendant from around November 14,2011,until

       around October 10, 2018.

7.     Ms. Griffin worked under the job title of Secretary/Receptionist.

8.     Ms. Griffin was qualified for her job and performed satisfactorily.

9.     Defendant involuntarily terminated Ms. Griffin's employment around October 10,

       2018.

10.    Defendant did not give Ms. Griffin any warning that she was going to be terminated.

1 1.   At the time ofher termination, Ms. Griffin was approximately sixty-seven years old.

12.    Ben Lawrence(Major), told Ms. Griffin she was being terminated.

13.    Major Lawrence(male)is in his late forties to early fifties, to Ms. Griffin's present

       knowledge and belief

14.    During the termination meeting, Major Lawrence gave Plaintiff a document

       providing a list of"the ages and job titles of employees who were and were not

       selected for the layoff and offered consideration for signing the waiver"(hereinafter

       "Termination List").

 15.    Of the three employees identified as working under the job title of "Regional

        Accountants", Defendant selected for layoffthe oldest employee.


                                              2
      Case 5:20-cv-00044-JD Document 1-5 Filed 01/13/20 Page 3 of 6




16.   Of the three employees identified as working under the title "Finance

      Administrative", Defendant selected for layoffthe oldest employee.

17.   Of the three employees identified as working under the title of "Administrative",

      Defendant selected for layoffthe oldest employee.

18.   Of the two employees identified as working under the title of "Social Services

      Director", Defendant selected for layoffthe oldest employee.

19.   Plaintiff was the oldest employee in her job title to be selected for termination.

20.   To Plaintiff's present knowledge and belief, every person selected for termination

      was female.

21.   During the termination meeting, Major Lawrence gave Ms. Griffin a document

      purporting to be a "Letter Agreement and Release" (hereinafter "Agreement and

      Release").

22.   Major Lawrence asked Ms. Griffin to sign the "Agreement and Release" and return

      it to the Defendant.

23.   Consideration included in the "Agreement and Release" included a promise by

      Defendant to pay Ms. Griffin the equivalent oftwelve(12)days' wages in exchange

      for Ms. Griffin agreeing to certain conditions, including (but not limited to):

      A.     Ms. Griffin would have to release any claims she had against the Defendant

             for age or gender discrimination;

      B.     Ms. Griffin would have to agree that she was unaware of any conduct by

             Defendant that Ms. Griffin believes may be unlawful, including unlawful

             gender and age discrimination;
                                             3
      Case 5:20-cv-00044-JD Document 1-5 Filed 01/13/20 Page 4 of 6




      C.        Ms. Griffin agrees not to seek any damages arising from her termination of

                employment, even if Defendants' decision to terminate Ms. Griffin's

                employment was motivated by and/or because of, Ms. Griffin's age and/or

                gender.

24.   Plaintiff did not sign the "Agreement and Release."

25.   Plaintiffs job duties continued to exist.

26.   To Plaintiffs knowledge and belief, the Plaintiff's job duties were given to other

      employees, some of whom were younger females.

27.   As a direct result of her termination, the Plaintiff has suffered, and continues to

      suffer, wage loss (including back, present and front pay along with the value of

      benefits associated with such wages); and emotional distress/dignitary harm,

      including sadness, frustration, sleeplessness and similar unpleasant emotions.

28.   At the least, significant factors in the decision to terminate the Plaintiffinclude age,

      gender, and/or a combination of her gender and age.

29.   Plaintiffhas exhausted her administrative remedies by timely filing an EEOC charge

      of discrimination no later than May 25, 2019. The EEOC issued Plaintiff her right

      to sue letter around October 28, 2019 and Plaintiff received such letter thereafter.

      This Petition is timely filed within ninety(90)days of her receipt of her right to sue

      letter.

                                         COUNT I

      Plaintiff incorporates the above allegations and further pleads:


                                              4
       Case 5:20-cv-00044-JD Document 1-5 Filed 01/13/20 Page 5 of 6




30.   Gender discrimination, including gender plus age discrimination, violates Title VII

      ofthe Civil Rights Act of 1964.

31.   Under this Count the Plaintiff is entitled to her wage loss (including back, present

      and front pay along with the value of benefits associated with such wages) and

      emotional distress/dignitary harm damages.

32.   Because the Defendant's conduct was willful or, at the least, in reckless disregard

      of Plaintiff's rights, she is entitled to an award of punitive damages under federal

      law.

                                        COUNT H

      Plaintiff incorporates the above allegations and further pleads:

33.   Discrimination on the basis ofage violates Age Discrimination in Employment Act.

34.   Under this Count the Plaintiff is entitled to her wage loss (including back, present

      and front pay along with the value of benefits associated with such wages).

35.   Because the Defendant's conduct was willful or, at the least, in reckless disregard

      ofPlaintiffs rights, she is entitled to an award ofliquidated damages.

                                        PRAYER

       WHEREFORE, Plaintiff requests this Court enter judgment in her favor and

against the Defendant, and grant her all compensatory damages suffered, together with all

damages, liquidated damages, attorneys' fees, costs and interest, and such other legal and

equitable relief as this Court deems just and proper.




                                             5
Case 5:20-cv-00044-JD Document 1-5 Filed 01/13/20 Page 6 of 6




RESPECTFULLY SUBMITTED THIS 17th DAY OF DECEMBER 2019.

                           HAMMONS,HURST & ASSOCIATES



                           Mark 3. Hammons, OBA No. 3784
                           Amber L. Hurst OBA No. 21231
                           Brandon D. Roberts, OBA No. 34012
                           325 Dean A. McGee Avenue
                           Oklahoma City, Oklahoma 73102
                           Telephone:(405)235-6100
                           Email: amber@hammonslaw.com
                           JURY TRIAL DEMANDED
                           ATTORNEY LIEN CLAIMED




                              6
